Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 1 of 22 PageID #: 27187




                           THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

    GUARDANT HEALTH, INC.,                       )
                                                 )
                       Plaintiff,                )
                                                 )      C.A. No. 17-1616-LPS-CJB
              v.                                 )
                                                 )
    FOUNDATION MEDICINE, INC.,                   )      FILED UNDER SEAL
                                                 )
                       Defendant.
                                                 )
                                                 )
                                                 )
                                                 )


                PLAINTIFF GUARDANT HEALTH, INC.’S OPPOSITION TO
               FOUNDATION MEDICINE, INC.’S MOTION FOR SANCTIONS
                       BASED ON SPOLIATION OF EVIDENCE


    Edward R. Reines (admitted pro hac vice)     Brian E. Farnan (Bar No. 4089)
    Derek C. Walter (admitted pro hac vice)      Michael J. Farnan (Bar No. 5165)
    WEIL, GOTSHAL &MANGES LLP                    FARNAN LLP
    201 Redwood Shores Parkway                   919 N. Market Street, 12th Floor
    Redwood Shores, CA 94065                     Wilmington, Delaware 19801
    Telephone: (650) 802-3000                    Telephone: (302) 777-0300
    Facsimile: (650) 802-3001                    Facsimile: (302) 777-0301
    edward.reines@weil.com                       bfarnan@farnanlaw.com
    derek.walter@weil.com                        mfarnan@farnanlaw.com

    Garland Stephens (admitted pro hac vice)     Attorneys for Plaintiff Guardant Health, Inc.
    Justin L. Constant (admitted pro hac vice)
    700 Louisiana Street, Suite 1700
    Houston, TX 77002
    (713) 546-5011
    (713) 546-5000
    garland.stephens@weil.com
    justin.constant@weil.com
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 2 of 22 PageID #: 27188




                                                   TABLE OF CONTENTS

                                                                                                                                           Page

   I.     INTRODUCTION ...............................................................................................................1

   II.    LEGAL STANDARD..........................................................................................................3

          A.        The Law Requires Data To Be Lost And Not Recoverable.....................................3

          B.        Intent To Deprive Another Party Of The Information’s Use In The
                    Litigation Is Required For Severe Sanctions ...........................................................4

   III.   FACTUAL BACKGROUND ..............................................................................................4

          A.        Guardant Attempted To Collect and Preserve Dr. Eltoukhy’s Emails ....................4

          B.        Dr. Eltoukhy Was Interrogated About And Subsequently Deleted Emails
                    Prior to 2014 ............................................................................................................5

          C.        Guardant Returned Illumina Emails To Illumina ....................................................6

          D.        Guardant Discovered The Flaw In Collection Of Dr. Eltoukhy’s Emails
                    And Attempted Recovery ........................................................................................7

          E.        Backup Of Dr. Eltoukhy’s Computer Was Discovered With Dr.
                    Eltoukhy’s Emails From His Gmail Account. .........................................................8

          F.        Complete Versions of the Emails Identified By FMI Were Found .........................8

          G.        The Forensic Image of Dr. Eltoukhy’s Laptop from October 2019 (With
                    The Bodiless Emails) Is Provided To FMI’s Expert ................................................9

          H.        During Dr. Eltoukhy’s Latest Deposition, FMI repeatedly questioned him
                    regarding a bodiless email for which FMI already had the full bodied
                    version. .....................................................................................................................9

   IV.    ARGUMENT .....................................................................................................................10

          A.        Dr. Eltoukhy Did Not Intend To Destroy Evidence, Nor Did He..........................10

          B.        The Emails Have Been Recovered And FMI Has Suffered No Prejudice ............11

          C.        FMI’s Timeline Of A “Second Round” Of Deletions Is Flawed And Built
                    On Unreasonable Inferences ..................................................................................14

          D.        Guardant Did Not “Conceal” Any Spoliation........................................................16

          E.        The Sanctions Requested By FMI Are Extreme And Unwarranted ......................16
                                                                       i
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 3 of 22 PageID #: 27189




   V.    CONCLUSION ..................................................................................................................17




                                                                  ii
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 4 of 22 PageID #: 27190




                                                    TABLE OF AUTHORITIES

                                                                                                                                        Page(s)

   Cases
   BMG Rights Mgmt. (US) LLC v. Cox Commc’ns, Inc.,
     Civil No. 1:14-CV-1611, 2016 WL 4224964 (E.D. Va. Aug. 8, 2016) ................................... 17

   Bull v. United Parcel Serv., Inc.,
     665 F.3d 68 (3d Cir. 2012) ......................................................................................................... 4

   CIGNEX Datamatics, Inc. v. Lam Research Corp.,
     C.A. No. 17-320 (MN), 2019 WL 1118099 (D. Del. Mar. 11, 2019) ........................................ 3

   Fiteq Inc. v. Venture Corp.,
      Case No. 13-CV-01946-BLF, 2016 WL 1701794 (N.D. Cal. Apr. 28, 2016) ..................... 3, 12

   GN Netcom, Inc. v. Plantronics, Inc.,
     930 F.3d 76 (3d Cir. 2019) ......................................................................................................... 4

   Living Color Enters., v. New Era Aquaculture, Ltd.,
      Case No. 14-cv-62216, 2016 WL 1105297 (S.D. Fla. March 22, 2016) ................................... 3

   Monolithic Power Sys., Inc. v. Intersil Corp.,
     C.A. No. 16-1125-LPS, 2018 WL 6075046 (D. Del. Nov. 19, 2018)........................................ 3

   NW Pipe Co. v. DeWolff, Boberg & Assocs., Inc.,
     No. EDCV 10-0840-GHK, 2012 WL 137585 (C.D. Cal. Jan. 17, 2012)................................. 17

   Oracle Am., Inc. v. Hewlett Packard Enter. Co.,
     328 F.R.D. 543 (N.D. Cal. 2018) ............................................................................................... 3

   Residential Funding Corp. v. DeGeorge Financial Corp.,
     306 F.3d 99 (2d Cir. 2002) ......................................................................................................... 4

   Rules
   FRCP 37(e) ................................................................................................................................. 3, 4

   FRCP 37(e)(2) ............................................................................................................................. 3, 4




                                                                          iii
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 5 of 22 PageID #: 27191




   I.     INTRODUCTION

          FMI contends that Dr. Eltoukhy destroyed documents in bad faith and that those documents

  have not been recovered.    The record does not support FMI’s allegations.

          During his April 2019 deposition in this case, Dr. Eltoukhy was interrogated regarding his

   obligations to Illumina and emails involving his Illumina and Gmail accounts from before 2013.

   After his deposition and upon learning that he still had Illumina confidential information in his

   Gmail account that he should no longer possess, Dr. Eltoukhy sought to remove it from his

   possession believing that his counsel had already collected all such documents from his computer.

   While regrettable in hindsight, Dr. Eltoukhy did so by deleting his pre-2014 email without

   consulting his counsel.

          Dr. Eltoukhy did not delete this email with the intent of depriving FMI of “the

   information’s use in the litigation,” but rather with the good intent to remove Illumina information

   from his computer. At the time, Dr. Eltoukhy had the objectively reasonable understanding that

   his email had been preserved by Counsel. He had provided his laptop to Guardant’s IT staff and

   counsel for collection and preservation in 2018, and his email client was fully synced to his Gmail

   account.   Dr. Eltoukhy’s belief was reinforced because at his deposition he had been shown

   emails sent to and from his Gmail account that had been produced in the case. Thus, he had no

   reason to believe that he was destroying evidence, but merely deleting his particular copy of

   information that he should no longer possess. Unbeknownst to Dr. Eltoukhy (and Guardant), the

   original collection of Dr. Eltoukhy’s Gmail was flawed.        For many of the emails, only the

   recipients, sender, date, and subject were collected, but not the bodies and attachments (the

   “bodiless” emails).

          After learning of the problem, Guardant engaged in substantial efforts to recover the

   information.   This included engaging a forensics expert, preparing a forensic image of Dr.
                                                1
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 6 of 22 PageID #: 27192




   Eltoukhy’s computer, joining a subpoena to Google, and collecting email from others that might

   have had additional copies.    While these efforts largely were unsuccessful, Guardant ultimately

   managed to locate a previously unknown backup of Dr. Eltoukhy’s computer from before his

   deposition. This backup contained Dr. Eltoukhy’s synced Gmail account including over 16,000

   emails from between 2011 to 2013 (averaging 22 per day). Constant Decl ¶ 35. There is no

   reason to believe that this collection of Dr. Eltoukhy’s Gmail contains anything less than all of his

   email from the time period that he possessed as of this litigation.

            To try to show that there are nevertheless missing email from Dr. Eltoukhy’s Gmail account

   caused by his post-deposition deletion of his copies, FMI’s identifies 298 bodiless emails as

   evidence that information has been lost.   However, Guardant has recovered full versions for over

   98% of these emails.1    FMI did not receive most of the full versions of these emails because they

   were so irrelevant that they did not fall within the parties’ agreed-upon search restrictions, not

   because they were lost.     Others were withheld as privileged or had already been produced.

   Thus, FMI received all the emails with bodies that it was supposed to receive in discovery.

            As a second argument, FMI submitted a timeline to create the appearance of improper

   behavior in relation to the later creation of a forensic image of Dr. Eltoukhy’s computer that was

   created and turned over to FMI as part of Guardant’s good faith effort to cooperate.          FMI’s

   timeline contains significant flaws, fails to show that any relevant information was deleted, and

   does not support FMI’s arguments that anything improper occurred or the extraordinary relief it

   seeks.




   1
       The remainder appear to be bodiless.

                                                    2
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 7 of 22 PageID #: 27193




          Because, there was no intent by Dr. Eltoukhy to deprive FMI of “the information’s use in

   the litigation”—a prerequisite for any relief under FRCP 37(e)(2)—and no information has

   actually been lost, FMI’s motion for sanctions should be denied.

   II.    LEGAL STANDARD

          A.      The Law Requires Data To Be Lost And Not Recoverable

          Where the issue of alleged spoliation turns on a party’s loss or destruction of electronically

   stored information, Rule 37(e) governs the analysis. CIGNEX Datamatics, Inc. v. Lam Research

   Corp., C.A. No. 17-320 (MN), 2019 WL 1118099, at *3 (D. Del. Mar. 11, 2019); Monolithic

   Power Sys., Inc. v. Intersil Corp., C.A. No. 16-1125-LPS, 2018 WL 6075046, at *1 (D. Del. Nov.

   19, 2018). “Rule 37(e) essentially functions as a decision tree.” Oracle Am., Inc. v. Hewlett

   Packard Enter. Co., 328 F.R.D. 543, 549 (N.D. Cal. 2018). “The threshold inquiry is whether

   ESI has been lost” and “it cannot be restored or replaced through additional discovery.” Id. at

   548; FRCP 37(e); see also Monolithic Power Sys., Inc, 2018 WL 6075046, at *3 (sanctions under

   Rule 37(e) inappropriate where defendant failed to show missing instant messages “cannot be

   restored or replaced through additional discovery”); Fiteq Inc. v. Venture Corp., Case No. 13-CV-

   01946-BLF, 2016 WL 1701794, at *3 (N.D. Cal. Apr. 28, 2016) (no sanctions where deleted

   emails were later restored and produced); Living Color Enters., v. New Era Aquaculture, Ltd.,

   Case No. 14-cv-62216, 2016 WL 1105297, at *5-6 (S.D. Fla. March 22, 2016) (no sanctions for

   deleted or lost texts where another party produced the majority of them).    “Only if this threshold

   requirement is met can the court proceed to impose non-dispositive measures to cure any resulting

   prejudice.” Oracle at 549.




                                                    3
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 8 of 22 PageID #: 27194




             B.     Intent To Deprive Another Party Of The Information’s Use In The Litigation
                    Is Required For Severe Sanctions

             The more severe sanctions listed in Rule 37(e)(2) are only available with proof of bad

   intent.    Id. GN Netcom, Inc. v. Plantronics, Inc., 930 F.3d 76, 82 (3d Cir. 2019) (quoting FRCP

   37(e)).    Even negligence or gross negligence are insufficient for a finding of such a finding.

   FRCP 37(e), Adv. Comm. Note (2015) (the Rule “rejects cases such as Residential Funding Corp.

   v. DeGeorge Financial Corp., 306 F.3d 99 (2d Cir. 2002), that authorize the giving of adverse-

   inference instructions on a finding of negligence or gross negligence.”).          Also, Rule 37(e)

   “recognizes that ‘reasonable steps’ to preserve suffice; it does not call for perfection.” FRCP 37(e),

   Adv. Comm. Note (2015).        A dispositive sanction is warranted only where “the non-responsible

   party’s case is severely impaired because it lacked the information that was not produced.” Bull

   v. United Parcel Serv., Inc., 665 F.3d 68, 83 (3d Cir. 2012).

   III.      FACTUAL BACKGROUND

             A.     Guardant Attempted To Collect and Preserve Dr. Eltoukhy’s Emails

             Dr. Eltoukhy’s emails were collected in 2017 in connection with another litigation and

   again on July 20, 2018.      Ex. 23 (11/3/2019 Constant email).      At the time of collection, Dr.

   Eltoukhy’s entire Gmail account was synchronized to his laptop.          Ex. 1 at 789:5-15 (Eltoukhy

   Dep.).     While not known at the time, this collection was imperfect.    For many emails involving

   Dr. Eltoukhy’s Gmail account, the copy created by counsel contained only the email’s header

   information—the recipients, the sender, the date, and subject line—but not the bodies or

   attachments (the “bodiless” emails).     Despite multiple investigations and the engagement of a

   forensics expert, it is unknown how or why this computer malfunction occurred.         D.I. 286 at 2;

   Ex. 24 (Moore Decl.) at ¶ 10.




                                                     4
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 9 of 22 PageID #: 27195




            Nevertheless, as part of Guardant’s initial collection, Guardant captured scores of Illumina

   emails from the 2011-2013 time frame when Dr. Eltoukhy was still employed by Illumina and

   prior to his joining Guardant.    This includes Illumina documents that were sent to and from Dr.

   Eltoukhy’s Illumina email account, which Dr. Eltoukhy had inadvertently retained as backups and

   was unaware that he still had in his possession. Ex. 1 at 789:18-790:10. These documents were

   nevertheless produced from the outset and describe Dr. Eltoukhy’s activities in the 2011 time

   frame.    See, e.g. Exs. 25-26 (GUARDFM00193039; GUARDFM00279185).                    This evidence

   formed the core of FMI’s original inequitable conduct allegation and still constitutes the core of

   FMI’s inequitable conduct evidence.

            B.     Dr. Eltoukhy Was Interrogated About And Subsequently Deleted Emails
                   Prior to 2014

            On April 8th and 9th, 2019, Dr. Eltoukhy was deposed by FMI.         During the deposition

   Dr. Eltoukhy was presented with and questioned about emails involving both his Illumina account

   and Gmail account.      Ex. 2 at 199:7-10.; Ex. 13 (Eltoukhy Dep. Exhibit 7); Ex. 14 (Exhibit 19);

   Ex. 15 (Exhibit 22).    The questioning focused extensively on alleged wrongs that Dr. Eltoukhy

   committed against Illumina by virtue of his inadvertent retention of Illumina documents, such as

   whether he breached his employment agreement, breached the Illumina code of ethics, stole trade

   secrets from Illumina, or breached a duty of confidentiality to Illumina:

           “Were you at all aware that Illumina had a code of conduct?” Ex. 2 at 109:15-16

           “And do you believe you fully complied at all times with Illumina's code of conduct?” Id.
            at 110:21-22.

             “So how were you able to keep separate the confidential information you learned at
            Illumina and the advice you gave to the team at Guardant Health?” Id. at 199:7-10.

           “Do you recall if your employment agreement with Illumina allowed you to assist other
            companies in other work?” Id. at 104:19-21.


                                                     5
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 10 of 22 PageID #: 27196




         “Did you let anyone at Illumina know that you were an investor in Guardant Health?” Id.
          at 106:1-2; see also id. at 105:9-10.

          In the wake of this questioning, and while regrettable in hindsight, Dr. Eltoukhy chose to

   remove all emails prior to 2014 from his Gmail account.     Ex. 1 at 789:5-15.   This was not done

   maliciously or with any ill intent and certainly not with the intent to deprive FMI of evidence—

   given his understanding that the emails had been collected and preserved. Dr. Eltoukhy simply

   did not want to possess information he was not supposed to have.     Id. at 789:5-15.

          During Dr. Eltoukhy’s employment at Illumina, Dr. Eltoukhy used his Gmail account

   regularly.    See Ex. 3 (Dr. Eltoukhy including his Gmail email address in his Illumina email

   signature).    Thus, as expected, Dr. Eltoukhy’s Gmail account contained confidential Illumina

   information.    After realizing from the deposition that some of this information was still present

   in his Gmail account from years ago, Dr. Eltoukhy sought to remove it from his possession.     Ex.

   1 at 790:20-791:5.

          At the time, Dr. Eltoukhy believed that all of his email had been collected by Guardant’s

   counsel—Gmail and otherwise. Id. at 789:9-15.         When the collection was performed, emails

   were collected by Guardant’s IT department and counsel from Dr. Eltoukhy’s laptop, which was

   synced to his entire Gmail account. Id.     He was shown multiple exhibits in his deposition that

   were emails with his Gmail address on them.    Exs. 27-29 (Eltoukhy Dep. Exs. 62, 63, 70).   Thus,

   to Dr. Eltouhky’s understanding, he was not destroying any evidence, but rather deleting only the

   one particular copy in his possession. See Ex. 1 at 789:5-791:5.

          C.       Guardant Returned Illumina Emails To Illumina

          After Dr. Eltoukhy realized that he was in possession of Illumina emails, Illumina was

   informed and the emails were returned.         Ex. 1 at 789:18-790:6.      Subsequently, Illumina

   requested in July 2019 that Guardant and Dr. Eltoukhy confirm that they no longer have possession

                                                    6
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 11 of 22 PageID #: 27197




   of any confidential Illumina documents (except for Guardant’s outside counsel). On July 22,

   2019, Guardant confirmed that all such Illumina information was removed from Guardant and Dr.

   Eltoukhy has carried on a normal professional relationship with Illumina since then.

            D.      Guardant Discovered The Flaw In Collection Of Dr. Eltoukhy’s Emails And
                    Attempted Recovery

            Unknown to Dr. Eltoukhy and Guardant, the original collection and preservation of Dr.

   Eltoukhy’s email was flawed.        A problem was discovered in September 2019 after Guardant

   produced emails from Dr. Eltoukhy’s Gmail account pursuant to the Court’s August 7, 2019 order.

   D.I. 191.     Per the order, the parties conferred upon a set of search terms and conditions prior to

   the production (a total of 68 terms). Ex. 4 (10/7/2019 Constant Email) (38 search terms); Ex. 30

   (8/13/2019 Miller Email) (30 search terms).       The parties also agreed that the emails would be

   limited to before 2013 and between Dr. Eltoukhy and Guardant employees or advisors.              The

   production of emails from Dr. Eltoukhy’s Gmail account was also be limited to emails after 2010.

            After the emails were produced on September 20, 2019, FMI’s counsel identified several

   of the emails from the production as missing bodies and attachments.      Only the headers remained

   with the recipients, the sender, the date, and the email subject. See e.g., Ex. 5.2

            After the issue was raised, Guardant engaged in extensive efforts to recover this

   information including forensically imaging Dr. Eltoukhy’s computer, hiring a forensics expert,

   joining in a subpoena to Google, and searching the emails and computers of others that might

   possibly have some of this information.      Although these initial efforts did not recover all of the

   information, further steps were taken, as documented below.




   2
       This document has since been recovered in full and produced.     See Ex. 6.

                                                      7
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 12 of 22 PageID #: 27198




              E.        Backup Of Dr. Eltoukhy’s Computer Was Discovered With Dr. Eltoukhy’s
                        Emails From His Gmail Account.

              In November 2019, after searching high and low, Guardant was able to locate a previously

   unknown backup of Dr. Eltoukhy’s computer from March 2019, before Dr. Eltoukhy’s deposition

   and his subsequent removal of emails. Constant Decl ¶ 34.             That backup contained the fully

   synced Gmail account with complete emails.            See e.g. Moore Decl. ¶¶ 3, 6.   From this backup,

   Guardant has recovered 16,014 complete emails (including bodies and attachments) from Dr.

   Eltoukhy’s Gmail account that were sent or received between 2011 and 2013.             Constant Decl. ¶

   35.   These emails were evenly distributed over time, ranging between 425 to 1392 emails per

   month, averaging 22 emails per day. Constant Decl. ¶ 35.             There is no reason to believe that

   this pre-deposition collection of Dr. Eltoukhy’s email was missing emails from his Gmail account.

   These emails have since been produced pursuant to the agreed upon search parameters by the

   parties.        Few of them have any relevance to the issues in this case.

              F.        Complete Versions of the Emails Identified By FMI Were Found

              Complete versions of 292 (98%) of the 298 bodiless emails (list At D.I. 470-4) identified

   by FMI have been found. Over 80% were not produced because they did not contain one of the

   68 ESI search terms or otherwise meet the other restrictions agreed upon by the parties. See Ex.

   7. The remainder are privileged, were previously produced, or appear to have been bodiless from

   the outset:

                       292 (98%) full body versions of the 298 bodiless emails were located and analyzed
                        for production

                            o 252 (86%) of these did not meet the agreed upon restrictions and were not
                              produced or reviewed as part of the production process

                            o 36 (12%) of these were withheld as privileged

                            o 4 (1%) of these were previously produced

                                                         8
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 13 of 22 PageID #: 27199




                  6 (2%) emails have no additional information associated with them. Id.

          G.       The Forensic Image of Dr. Eltoukhy’s Laptop from October 2019 (With The
                   Bodiless Emails) Is Provided To FMI’s Expert

          As discussed above, Guardant created a forensic image of Dr. Eltoukhy’s computer on

   October 16, 2019, as part of Guardant’s initial efforts to recover the data for the bodiless emails

   (prior to locating the backup).   This image was provided to a forensic expert, Britton Moore, who

   was unable to recover any additional emails.      Pursuant to the Court’s order on December 10,

   2019, the image was also provided to FMI’s consultant, Mr. Kopelev, for additional review.       D.I.

   289.   Under an agreement between the parties, Mr. Kopelev would attempt to recover any

   additional emails, provide them to Guardant for a privilege review, who would then produce them.

   Ex. 8 (Dec. 31 2019 email from Baraa Kahf Re: Defendants’ proposal re forensic analysis); Ex. 9

   (Kopelev Declaration). This production occurred in March 2020. Ex. 10 (March 3, 2020 email

   from Sergio Kopelev re: Guardant v. PGDx – 03/03/2020 Deliverable). There was no review for

   relevance or responsiveness.      Of the 298 bodiless documents identified by FMI, 294 resulted

   from that production that included non-responsive documents.       Keep in mind, this was before the

   back-up computer with the complete emails was found.

          H.       During Dr. Eltoukhy’s Latest Deposition, FMI repeatedly questioned him
                   regarding a bodiless email for which FMI already had the full bodied version.

          FMI repeatedly questioned Dr. Eltoukhy regarding a bodiless email exhibit for which FMI

   already had the full bodied version. Compare Ex. 11 (Eltoukhy Dep. Ex. 66) to Ex. 12 (Email

   Produced to FMI on 12/6/2019);3 see also Ex. 1 at 927:4-928-2 (9/18/2020 Eltoukhy Depo. Tr.)

   (“Q. And -- and you can't tell -- there's nothing -- there's nothing in the body of the E-mail, so you



   3
     The timestamp between the emails is exactly 1 hour apart—to the second—due to importation
   and processing artifacts, but represents the same email. See Moore Decl. ¶ 7.

                                                     9
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 14 of 22 PageID #: 27200




   can't tell just from the subject matter what it was about?”, “Q. So if there was text in the body of

   the E-mail, you can't, looking at this, remember what it was?”, “Q. . . . But you -- you can't tell --

   certainly, looking at this, you can't say, oh yeah, I remember that E-mail and it did have text and

   it was about something. You don't know, right?”).        The full bodied version of the email was

   produced to FMI on December 6, 2019 nearly 6 months before the deposition.

   IV.    ARGUMENT

          A.      Dr. Eltoukhy Did Not Intend To Destroy Evidence, Nor Did He

          Dr. Eltoukhy’s deletion of emails after his deposition was not an attempt to destroy

   evidence. At the time, Dr. Eltoukhy had the objectively reasonable belief that he was not deleting

   the sole source of evidence and that Guardant’s counsel had a copy.        Ex. 1 at 784:5-19; 789:5-

   15.   Because he did not act with “intent to deprive [FMI] of the information’s use in the

   litigation,” the extreme sanctions sought by FMI pursuant to FRCP 37(e)(2)—including

   termination of the case—are not appropriate.

          After being extensively deposed regarding the 6-year old Illumina information that was

   still in his possession, Dr. Eltoukhy made a misguided choice to remove it from his computer

   without first consulting counsel.    Dr. Eltoukhy proceeded with a “batch-delete” operation that

   removed all emails prior to 2014.   The operation ensured the removal of any Illumina confidential

   information that he had from his time at Illumina without requiring an email by email review.      As

   Dr. Eltoukhy explained:

          Q. Okay. So did you at any point in time, between the commencement of this lawsuit and
             the date of your first deposition in April of 2019, delete anything from your Gmail
             account?

          A. I believe with, my understanding, that the E-mail from my Gmail account had been
             collected, given that my laptop was synced to my entire Gmail account and that had
             been collected by IT department and our counsel, I removed documents from my
             computer so that I didn't have any sensitive information that was there.

                                                    10
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 15 of 22 PageID #: 27201




   Ex. 1 at 789:5-15 (emphasis added).

          Dr. Eltoukhy’s belief that his emails from his Gmail account had been preserved by

   Guardant’s counsel was objectively reasonable even though it ultimately turned out to be incorrect.

   Dr. Eltoukhy had provided his laptop to Guardant’s counsel so that his email could be collected.

   At the time, his entire Gmail account was synced. Ex. 1 at 784:5-15. Thus, he had no reason to

   believe that these emails had not been collected. At the deposition, his belief then was confirmed

   by the multiple exhibits involving his Gmail address.   See Ex. 13 (Exhibit 7); Ex. 14 (Exhibit 19);

   Ex. 15 (Exhibit 22).

          Dr. Eltoukhy’s good faith belief that the emails in his Gmail account were collected is also

   borne out by Guardant’s production of the bodiless emails themselves.       Indeed, the initial set of

   bodiless documents produced by Guardant in September 2019 were collected from Dr. Eltoukhy’s

   Gmail account confirming that Guardant attempted a collection.         Dr. Eltoukhy would have had

   no way of knowing that there later turned out to be a flaw in that process and could not have the

   intend to deprive FMI “of the information’s use in the litigation.”

          Pursuant to FRCP 37(e), the Court is limited in awarding sanctions for a failure to preserve

   electronically information where no intent has been found.     Specifically, the Court “may order

   measures no greater than necessary to cure the prejudice.”            FRCP 37(e)(1).    Because, as

   explained below, FMI has suffered no prejudice, no sanctions are warranted here.

          B.      The Emails Have Been Recovered And FMI Has Suffered No Prejudice

          As discussed above, with the discovery of the backup of Dr. Eltoukhy’s computer from

   before his deposition, Guardant has recovered 16,041 complete emails (including bodies and

   attachments) from Dr. Eltoukhy’s Gmail account that were sent or received between 2011 and

   2013 (an average of 22 per day). The emails were all searched pursuant to the parties’ agreed

   parameters and produced to FMI after a privilege review. The sheer volume of this recovery
                                                11
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 16 of 22 PageID #: 27202




   confirms Dr. Eltoukhy’s testimony that his “laptop was synced to [his] entire Gmail account.”

   Ex. 1 at 789:9-15. Because there is no evidence of lost information, sanctions under Rule 37(e)

   sanctions are improper. See Fiteq Inc., 2016 WL 1701794, at *3 (no sanctions where deleted

   emails were later restored and produced).

           FMI points to 298 “bodiless” emails in an inaccurate attempt to argue that information is

   still missing.   This is incorrect. From the list provided by FMI to the Court, Guardant has 292

   (98%) complete corresponding emails.         The remaining 6 may have been intentionally or

   unintentionally blank.    See e.g., Ex. 16 (email Dr. Eltoukhy sent to himself with the subject

   “test”); Ex. 17 (email subject                                  Of the documents that Guardant

   recovered, 252 (86%) of the documents simply did not meet the search parameters agreed to by

   the parties, including 68 search terms.   The remainder were either withheld as privileged or had

   already been produced. See Ex. 7. For example, FMI calls out 7 bodiless emails (from the list

   of 298) with allegedly relevant subject lines as examples of lost information.   D.I. 468 at 7 n. 6.

   However, for each of these, the full bodied versions of the documents were previously produced,

   withheld as privileged, or appear to have never contained a body:

          D.I. 469-2 (FMI Ex. 2) – Previously produced at GUARDFM00912765 (Ex. 12)
          D.I. 469-6 (FMI Ex. 6) – Withheld as privileged at log entry 4542 (Ex. 31 at 370)
          D.I. 469-21 (FMI Ex. 21) – No evidence of a full bodied version or attachment. Email was
           sent from Dr. Eltoukhy to himself with the subject
          D.I. 469-22 (FMI Ex. 22) – Withheld as privileged at log entry 5103 (Ex. 31 at 398)
          D.I. 469-23 (FMI Ex. 23) – Withheld as privileged at log entry 5131 (Ex. 31 at 400)
          D.I. 469-13 (FMI Ex. 13) – Full version recovered, but did not meet the search criteria.
          D.I. 469-25 (FMI Ex. 25) – Full version recovered, but did not meet the search criteria

           In other words, FMI does not have this information because it is not relevant or privileged,

   not because it was not recovered.

           The primary reason that FMI has the bodiless versions of these irrelevant or privileged

   documents is that they were selected for production by FMI’s consultant, Mr. Kopelev in a process
                                                   12
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 17 of 22 PageID #: 27203




   that did not include a review for relevance.    Pursuant to the parties’ agreement regarding review

   of the October 2019 forensic image of Dr. Eltoukhy’s laptop, Dr. Kopelev would identify allegedly

   “deleted” emails, provide them to Guardant for a privilege review only, and then Guardant would

   produce them to FMI – regardless of relevance to this case or responsiveness to the agreed upon

   document production parameters.       As part of Guardant’s cooperative approach to remediate this

   issue, it did not filter any of these documents for relevance or responsiveness. Nearly all (294 of

   the 298) of the bodiless emails identified by FMI were produced by this method. Importantly,

   FMI is making this argument even though this was all explained to FMI nearly 6 months ago.     Ex.

   18 (4/28/2020 Email from J. Constant to E. Miller) (“production was based on the emails provided

   by Sergio Kopelev and was only subject to a privilege review (and standard deduplication)” and

   that “there may have been bodiless and full bodied documents included that would not have been

   included in Guardant’s production and recovery efforts that were subject to the agreed upon

   limitations including ESI terms and To/From/CC/BCC restrictions.”)          FMI never raised any

   objections to this approach.

          FMI even attempted to push its unsupported narrative of missing relevant information

   during the most recent deposition of Dr. Eltoukhy.      FMI repeatedly questioned him regarding a

   bodiless email exhibit for which FMI already had the full bodied version. Compare Ex. 11 (Exhibit

   66 to Dr. Eltoukhy’s Deposition) to Ex. 12 (Email Produced to FMI on 12/16/2019);4 see also Ex.

   1 at 927:4-928-2 (questioning Dr. Eltoukhy regarding the bodiless exhibit).      These attempts to

   craft a narrative of lost information have no basis in fact.




   4
     The timestamp between the emails is exactly 1 hour apart—to the second—due to importation
   and processing artifacts, but represents the same email. See Moore Decl. ¶ 7.

                                                     13
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 18 of 22 PageID #: 27204




          C.       FMI’s Timeline Of A “Second Round” Of Deletions Is Flawed And Built On
                   Unreasonable Inferences

          FMI constructs a timeline to create the appearance of improper behavior in relation to the

   later creation of a forensic image of Dr. Eltoukhy’s computer that was part of Guardant’s good

   faith remediation effort. FMI’s timeline contains significant flaws, fails to show that any relevant

   information was deleted, and does not support FMI’s inferences that anything improper occurred.

          As an initial matter, despite FMI’s claims to the contrary, there was no “court-ordered

   forensic investigation” on October 7, 2019.     The creation of a forensic image of Dr. Eltoukhy’s

   computer was part of the internal effort to find the missing data for the bodiless emails.      The

   parties had disputed the issue of whether it was justified for FMI’s consultant to also review the

   image after it was created. D.I. 274 (Letter requesting teleconference dated November 18, 2019).

   The issue was not decided until December 10, 2019 that Dr. Eltoukhy’s forensic image could be

   reviewed by Mr. Kopelev (with significant restrictions to account for privilege and trade secret

   information).   D.I. 289.    As such, any inference that Dr. Eltoukhy was attempting to hide

   information from FMI’s consultant makes no sense.

          FMI next points to multiple activities on October 8, 2019.     First, FMI identifies browser

   history indicating that Dr. Eltoukhy accessed Google’s data export function (Google Takeout).

   The Google Takeout function, however, only makes copies of data in Google’s possession, it does

   not delete it.        See, e.g., Ex. 19 (Google Takeout Form, available online at

   https://takeout.google.com/settings/takeout).     Next, FMI identifies files that were deleted

   including a file named                                        As FMI correctly surmised, this was

   collected as part of a July 2019 collection by counsel. As this had already been collected, there

   is no reason why it could not be deleted from Dr. Eltoukhy’s computer. For the collection itself,

   none of these emails were dated before 2013, the relevant time period for FMI’s inequitable

                                                    14
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 19 of 22 PageID #: 27205




   conduct claim.     Any relevant emails within the                                      have long since

   been    produced     to   FMI.       See     e.g.    Ex.   20     (email   with   metadata    filename

                                                   ).    Third, FMI identifies browser history showing

   accessing a Dropbox website and the deleted files folder.       Again, the accessing of a deleted files

   folder shows nothing about any relevant files being deleted.

           FMI then points to activity two days later on October 10, 2019 where the browser history

   shows access to the Gmail trash folder.     Not only does this not indicate that anything was deleted,

   but it would be entirely consistent with Dr. Eltoukhy’s testimony that he deleted spam, ads and

   advertisements “from time to time.”       Ex. 1 at 791:6-792:6.

           Finally, FMI argues that the deletion of 389 files and folders (now 3 days after the initial

   alleged “suspicious activity”) constitutes improper conduct. The list is inflated by including a

   large number of files that could not possibly be relevant to this case.     For example, Mr. Kopelev

   identifies the deletion of:

          172 instances of files being deleted as part of a “Web Form Builder Lite” application. See
           Ex. 21 (web builder description)
          70 instances of files being deleted from a folder called “About Stacks.Ipdf” including 22
           copies of a document called “About Stacks.pdf”
          14 temporary files (indicated by a “~” before the file name). See Ex. 22 (Word help)
          cardcheckout.png (an image file) from a folder called “payments”

           As for the remainder, there is no indication that these files are in anyway relevant to FMI’s

   inequitable conduct defense or dated prior to 2013. Indeed, one of the files specifically called

   out by FMI is a temporary file named with a March 26, 2018 date

                    more than 5 years after Dr. Eltoukhy left Illumina and joined Guardant.

           In sum, FMI has twisted relatively routine computing tasks into a false narrative of

   improper behavior.     As Dr. Eltoukhy testified, he would delete items from “time to time” such as



                                                        15
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 20 of 22 PageID #: 27206




   “spam E-mails,” “duplicative files” or “personal” things.        Ex. 1 at 1000:8-1001:5. All of the

   activities identified by Mr. Kopelev are entirely consistent with his testimony.

             D.      Guardant Did Not “Conceal” Any Spoliation

             FMI argues that Guardant concealed the alleged “spoliation” and Dr. Eltoukhy’s deletion

   of emails after his deposition.       This is far from the truth.     As explained above, Guardant

   attempted to collect and preserve Dr. Eltoukhy’s email in 2018.       It was not until September 2019

   when it was discovered that the collection was imperfect and did not contain complete copies of

   Dr. Eltoukhy’s emails in his Gmail account.       It was at that point that Guardant’s counsel became

   aware that information may have been lost.

             FMI points to the collection of emails on July 8, 2019 from Dr. Eltoukhy’s Gmail account

   as the alleged date that Dr. Eltoukhy’s deletion of emails became known.       Again, this is incorrect.

   That collection was performed pursuant to an explicit request by Defendants’ counsel that

   Guardant search the account directly in the web interface, rather through the synchronized Outlook

   client.

             E.      The Sanctions Requested By FMI Are Extreme And Unwarranted

             Even if FMI could show that any information was lost (it was not) and that Dr. Eltoukhy

   acted with intent to deprive FMI of information (he did not), terminating sanctions would still not

   be appropriate.     For example, in Cat3, the court found that the plaintiff had intentionally falsified

   emails and determined that the requirements for sanctions under both FRCP 37(e)(1) and (2) were

   met.      However, the court awarded less severe sanctions tailored to cure the specific prejudice that

   the defendants suffered by precluding the plaintiff from relying on its version of the altered emails.

   See CAT3, LLC v. Black Lineage, Inc., 164 F. Supp. 3d 488, 501-02 (S.D.N.Y. 2016)

   (acknowledging the reluctance to award terminating sanctions where the plaintiffs’ underlying

   claims might be legitimate); see also BMG Rights Mgmt. (US) LLC v. Cox Commc’ns, Inc., Civil
                                                16
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 21 of 22 PageID #: 27207




   No. 1:14-CV-1611, 2016 WL 4224964, at *18-19 (E.D. Va. Aug. 8, 2016), appeal docketed, No.

   16-1972 (4th Cir. Aug. 24, 2016) (concluding that lesser measures were sufficient despite a finding

   of intentional spoliation); NW Pipe Co. v. DeWolff, Boberg & Assocs., Inc., No. EDCV 10-0840-

   GHK, 2012 WL 137585, at *4 (C.D. Cal. Jan. 17, 2012) (“[T]he fact that this sanction can be

   imposed does not necessarily mean that it should.”).

               Here, FMI already has 1000’s of emails from the relevant 2011 to 2013 time frame when

   Dr. Eltoukhy was an employee of Illumina.           A substantial number of those have been repeatedly

   cited by its experts and in its summary judgment briefing as alleged evidence in support of its

   unenforceability defense.        As such, even if emails were lost, the prejudice is not so great as to

   justify a termination of the entire litigation.5

               In the alternative, FMI requests that it be permitted to present expert forensics testimony

   at trial as well as a waiver of privilege.         Neither is justified.   FMI’s consultant has been in

   possession of the forensic image of Dr. Eltoukhy’s computer since January 15, 2020.             Ex. 32.

   Despite this, FMI failed to provide any of his analysis until this Motion was filed, over 8 months

   later. There is no excuse for FMI withholding Mr. Kopelev’s opinions if it intended to use them

   at trial.       As for any waiver of privilege, there is again no reason for this.    Dr. Eltoukhy was

   deposed specifically on this issue for 5-hours, and FMI has more than sufficient information to

   determine that Dr. Eltoukhy did not destroy any evidence and did not intend to do so.

   V.          CONCLUSION

               For the foregoing reasons, Guardant respectfully requests that FMI’s motion be denied.




               5
            FMI also requests $6,000,000 as a punitive monetary sanction. However, FMI provides
   no reason for that amount or any authority or case where such a significant sanction was awarded.
                                                   17
Case 1:17-cv-01616-LPS-CJB Document 491 Filed 10/23/20 Page 22 of 22 PageID #: 27208




    Dated:   October 15, 2020            Respectfully submitted,

                                         FARNAN LLP

                                         /s/ Brian E. Farnan
                                         Brian E. Farnan (Bar No. 4089)
                                         Michael J. Farnan (Bar No. 5165)
                                         919 North Market Street, 12th Floor
                                         Wilmington, DE 19801
                                         Telephone: (302) 777-0300
                                         bfarnan@farnanlaw.com
                                         mfarnan@farnanlaw.com

                                         Edward R. Reines (admitted pro hac vice)
                                         Derek C. Walter (admitted pro hac vice)
                                         WEIL, GOTSHAL &MANGES LLP
                                         201 Redwood Shores Parkway
                                         Redwood Shores, CA 94065
                                         Garland Stephens (admitted pro hac vice)
                                         Justin L. Constant (admitted pro hac vice)
                                         700 Louisiana Street, Suite 1700
                                         Houston, TX 77002
                                         (713) 546-5011
                                         (713) 546-5000
                                         garland.stephens@weil.com
                                         justin.constant@weil.com
                                         Attorneys for Plaintiff Guardant Health, Inc.




                                         18
